CHARLES J. SCHUCK, Judge.
On April 22, 1942, while claimant’s automobile was parked on a highway in the city of Morgantown, West Virginia, state road truck 430-41 ran into and collided with the said automobile, causing damages to the extent of $9.50. The record reveals that there was no negligence on the part of the claimant and that his car was parked on the said highway as herein stated.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of nine dollars and fifty cents ($9.50).